DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of several species in the reply filed on 9/1/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search and examination burden.  This is not found persuasive because applicant’s assertion that “helpful information” would be found upon a search of generic terms (e.g. oxidized aflibercept) does not provide a direct teaching of the recited species (e.g. tryptophan).  Search of a genus does not necessarily provide teachings of any and all species within the genus. Applicant has not stated that the species are obvious variants of one another, hence, the species requirements are upheld.
Claims 6, 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on  9/1/2022.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  producing or providing aflibercept.  The preamble sets forth that the claimed methods are for producing aflibercept, yet the active method steps produce an anion exchange column or a flowthrough fraction, neither of which is claimed to contain the aflibercept.  If the AEX column binds the aflibercept, the flowthrough does not comprise aflibercept; the aflibercept must be eluted from the column and collected.  If the flow through fraction comprises the aflibercept, this should be a feature of the claims such that the conditions of the preamble are clearly met.  Likewise, claim 9 recites further chromatographic steps but provides only for “after binding aflibercept” with no delineation of when these further steps are to be practiced or the source of aflibercept. This rejection affects all dependent claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The specification teaches that the yellow-brown color is due to oxidized aflibercept “variants”, thus, the clarified harvest of claim 1 already comprises oxidized amino acid residues and the claims do not differ in scope in any significant way.
Applicant is advised that should claim 1 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 1 recites eluting the aflibercept, thus, the claims do not differ in scope in any significant way.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,299,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the aflibercept purification methods of the ‘532 patent use the same reagents, oxidized aflibercept, yellow-brown color and product as the instant claims.  
Claims 1-5, 7-9, 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,180,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the aflibercept purification methods of the ‘540 patent use the same reagents, oxidized aflibercept, yellow-brown color and product as the instant claims.  
Claims 1-5, 7-9, 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,174,283. Although the claims at issue are not identical, they are not patentably distinct from each other because the aflibercept purification methods of the ‘283 patent use the same reagents, oxidized aflibercept, yellow-brown color and product as the instant claims.  
Claims 1-5, 7-9, 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,053,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the aflibercept purification methods of the ‘280 patent use the same reagents, oxidized aflibercept, yellow-brown color and product as the instant claims.  
Claims 1-5, 7-9, 15-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-22, 27, 30 of copending Application No. 17/711,723 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aflibercept purification methods of the ‘723 application use the same reagents, oxidized aflibercept, yellow-brown color and product as the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11, 18, 19 of copending Application No. 17/500,735 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aflibercept purification methods of the ‘735 application use the same reagents, oxidized aflibercept, yellow-brown color and product as the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7-9, 15-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 15, 20, 22 of copending Application No. 17/667,330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aflibercept purification methods of the ‘330 application use the same reagents, oxidized aflibercept, yellow-brown color and product as the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633